Citation Nr: 0724019	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-26 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a left knee injury, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The record indicates the veteran served on active duty from 
June 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The Board observes that further development is required under 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006).  

The Board observes that the last VA examination for the 
veteran's left knee disability was conducted in February 
2003, more than four years ago.  On her substantive appeal in 
2004 she indicated that her left knee condition had worsened 
since February 2003.  She complained of problems with stairs, 
carrying heavy items, and walking.  She further stated she is 
not able to walk around the truck and that she limps at times 
because the pain is so bad.  She stated that in February 
2003, at the time of her VA x-ray, she was not having any 
pain.  

VA's General Counsel has indicated that when it is asserted 
that the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, 
the veteran should be afforded a VA joints examination to 
determine the current severity of her left knee disability.   

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for an increased rating, 
but she was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Thus, corrective notice can be provided on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated her for left knee disorder 
since February 2003.  After securing the 
necessary release, such records should be 
obtained.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
severity of her left knee disability.  The 
veteran's claims file must be made 
available to and reviewed by the examiner.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  
Following review of the claims file and 
examination of the veteran, the examiner 
should document any limitation of motion, 
including any limitation of motion due to 
pain, expressed in terms of full extension 
being zero degrees.  The examiner should 
also describe any subluxation, 
instability, crepitance, or locking.  The 
examiner should also describe any 
functional loss pertaining to the left 
knee due to pain or weakness, and document 
all objective evidence of those symptoms, 
including muscle atrophy.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.

3.  After the above has been completed to 
the extent possible, re-adjudicate the 
claim on appeal.  If the claim remains 
denied, the veteran and her representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
K .A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


